Opinion filed April 9, 2015




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-14-00306-CV
                                   ___________

       ABILENE REGIONAL MEDICAL CENTER, Appellant
                                        V.
                       STEPHANIE WILSON, Appellee

                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 25879-B


                      MEMORANDUM OPINION
       Appellant, Abilene Regional Medical Center, has filed in this court a motion
to dismiss this appeal. Appellant states that “Plaintiff-Appellee has Non-suited its
case against Hospital Appellant in the underlying matter” and that, as a result,
Appellant wishes to dismiss its appeal. See TEX. R. APP. P. 42.1(a)(1).
       The motion is granted, and the appeal is dismissed.


April 9, 2015                                      PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.